JUH/i r tiit' uo
                                                                                   CiiU'N ~~ ;;·~~l••ni:.N
                                                                                    "". ·    r t, f-RK
                                                                                  DALLAS COUNTy




                                                                                                                         5th Court of Appeals
                                                                                                                          FILED: 08-28-15
                                                                                                      Lisa Matz, Clerk
                           Cause No.       MAIS-57202



GIOVANNI MOJICA                           )          IN THE COUNTY
  Appellant                               )
                                          )
                                          )
                                          )
THE STATE OFTEXAS                         )
  Appellee                                )         DALLAS COUNTY, TEXAS



                                    NOTICE OF APPEAL


      Comes now,          GIOV ANN! MOJICA,             the Defendant in this Cause, having

been convicted on August 4th, 2014 of assault- family violence, after a jury trial on the merits ·

and having been sentenced to 135 days confinement and a $0 fine hereby gives notice of appeal.



              SIGNED THIS
                              Cause No.   A Is--S 1 Z 0 z__
 THE STATE OF TEXAS                                §
 vs.                                               §
    &' 0\..9   &!. II ,{ ,'                        §
                                u

            TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*

        , u ge o the trial court, certify this criminal case:
       is not a plea-bargain ca.~e, and the defendant has the ri t of appeal, [or]
       is a plea-bargain case, but matters were r.:lised by written motion filed and ruled on before trial,
       and not withdrawn or waived, and the defendant has the right of appeal, [or]
o      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has
       the right of appeal, [or]
0      is a plea-bargain case, and the defendant has NO right of appeal, for]
0      the defendant has waived the right of appeal, [or]
0      other (pi     s specify): - - - - - - - - - - - - - - - - - - - - - -


Ju
      I have received a copy of this certification. I have also been informed of my rights concerning any appeal of this
criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals'
judgment and opinion to my last known address and that I have only 30 days in which to file a prose petition for
discretionary review in the Court of Criminal Appeals. Tex. R. App. P. 68.2. I acknowledge that, if I wish to appeal
this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written communication, of
any change in the address at which I am currently living or any change in my current prison unit. I understand that,
because of appellate deadlines, if I fail to timely inform my appellate               any change in my address, I may
lose the opportunity to file a prose petition for discretionary rev·


    c:~
Defendant
Mailing Address:                                                   ~l«f'"11Jo.:

                                                               Mailing Address:
Telephone #:
Fax # (if any):                                                Telephone #:
                                                               Fax # (if any):
* A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of
the defendant's right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea
bargain case- ·-· that is, a case in which a defendant's plt:a was guilty or nolo contendere and the punishment did not
exceed the punishment recommended by the prosecutor and agreed to by the defendant .. _. a defendant may appeal
only: (A) those matters that were raised by written motion filed and ruled on before trial, or (B) after getting the trial
court's permission lO appeal." TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2).